Citation Nr: 0707710	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran retired from active duty in October 1993 with 
more than 20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Here, the veteran was afforded a VA examination in 
May 2004.  However, the evidence indicates he underwent a 
cervical spine diskectomy and fusion in July 2004.  The 
record contains a September 2004 VA medical record showing 
the veteran got a prescription refilled as well as a March 
2005 VA medical record that reflects the veteran had 
decreased range of motion of the cervical spine.  However, 
based on the lack of specific ranges of motion, the evidence 
of record is inadequate to evaluate the veteran's service-
connected disability subsequent to his 2004 surgery.  As 
such, an examination that reveals the current nature and 
extent of his cervical spine disability is in order.  His 
most recent VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records from November 2004 to the present.
2.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and extent of the veteran's 
cervical spine disability, to include any 
associated neurologic manifestations 
and/or post-operative scar.  Send the 
claims folder to the examiner for review.

3.  Thereafter, readjudicate the veteran's 
claim for a disability rating in excess of 
20 percent for his cervical spine 
disability.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




